Citation Nr: 0616823	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for myelitis of the cervical spine, with arthrodesis 
of vertebrae C4, C5 and C6.  

2.  Entitlement to special monthly pension, based on the need 
for the regular aid and attendance of another or for being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1959 to August 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In April 2005, the RO denied service connection for 
depression, headaches, shoulder pain, lower back pain, right 
hand tremors, sleep apnea, and decreased strength in hands, 
arms and legs, as well as the inability to lift the feet when 
walking.  The veteran did not file a timely appeal and this 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  

In January 2006, a video conference hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected cervical spine disability 
is manifested by an arthrodesis of fourth through the sixth 
cervical vertebrae, and not by ankylosis of the entire 
cervical spine.  

3.  The veteran's service-connected cervical spine myelitis 
is a neurologic abnormality with a protected 10 percent 
rating.  The service-connected disability does not have any 
other associated objective neurologic abnormalities.  

4.  The veteran's service-connected cervical spine disability 
is manifested by a limitation of motion which is no more than 
mild, with forward flexion of the cervical spine to 40 
degrees and a combined range of motion of the cervical spine 
of 275 degrees.  

5.  There is no competent evidence that the veteran is 
bedridden, or a patient in a nursing home, or is blind in 
both eyes, or helpless or so nearly helpless as to require 
the regular aid and attendance of another person.  

6.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor do his disabilities 
substantially confine him to his dwelling, the immediate 
premises, a ward or clinical area of an institution.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the neurologic abnormalities associated with 
myelitis of the cervical spine, with arthrodesis of vertebrae 
C4, C5 and C6, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 3.102, 4.7 and 
Codes 5235, 5241, 8010 (2005).  

2.  The criteria for a disability rating of 10 percent, and 
no more, for limitation of cervical spine motion associated 
with myelitis of the cervical spine, with arthrodesis of 
vertebrae C4, C5 and C6, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.102, 4.7 
and Codes 5235, 5241, 8010 (2005).  

3.  The criteria for special monthly pension, based on the 
need for the regular aid and attendance of another or for 
being housebound, have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of March 2004 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  He was told, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case, with the March 2004 VCAA notice letter 
being sent to the veteran before the rating decision was made 
in July 2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statement of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  While these were post decisional documents, they gave 
the veteran several opportunities to respond before the RO 
last re-adjudicated his claim, at the time of the November 
2005 supplemental statement of the case.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128, 129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).  Significantly, the evidence 
does not show, nor does the appellant contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating and for 
special monthly pension, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the claims on appeal.  Despite the inadequate notice 
provided to the veteran on these latter elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The RO will be responsible for 
addressing any notice defect with respect to the effective 
date elements when effectuating the increased rating award 
contained herein.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for special monthly pension, any questions as to the 
appropriate effective date to be assigned for that claim are 
rendered moot.  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A new formula for rating intervertebral disc syndrome based 
on incapacitating episodes became effective September 23, 
2002.  For the purpose of these rating criteria, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. Part 4, Code 5243, Note(1).  Since 
there is no evidence that the service-connected neck disorder 
required bed rest prescribed by a physician and treatment by 
a physician, these rating criteria do not apply to this case.  

The veteran's claim for an increase was received on November 
17, 2003.  So, it is evaluated under the new criteria 
effective September 26, 2003.  Those criteria provide (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes) the general rating formula for 
diseases and injuries of the spine will be as follows, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
      Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
      Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243, including 5235 for 
vertebral fracture and 5241 for spinal fusion, (2005).  

Background and Analysis

The May 1962 rating decision granted service connection for 
myelitis, cervical level, post traumatic with arthrodesis C-
4, C5, and C6, with a 10 percent rating under diagnostic code 
8010.  That code provides a minimum rating of 10 percent for 
myelitis.  38 C.F.R. Part 4, § 4.124a Schedule for ratings - 
neurological conditions and convulsive disorders, Organic 
Diseases of the Central Nervous System (2005).  It has been 
in effect for more than 20 years and is now protected as a 
matter of law.  38 U.S.C.A. § 110 (West 2002).   

The new rating criteria for the spine provide that any 
objective neurologic abnormalities are to be rated separately 
and combined with the evaluations based on limitation of 
motion.  As noted above, the service-connected disability is 
basically a neurologic disability, myelitis, with a protected 
10 percent rating under diagnostic code 8010.  With this in 
mind, the Board has considered the record to see if there are 
neurologic disabilities which would warrant a rating in 
excess of the current 10 percent.  

The February 2004 VA examination recorded the veteran's 
complaints of pain, above.  On the neurologic portion of the 
examination, the sensory examination disclosed no deficits.  
Motor examination showed no deficits in biceps, thigh and 
calf measurements.  Reflexes, deep tendon and cutaneous, were 
intact.  There were no pathological reflexes.  As objective 
testing did not disclose any objective neurologic 
abnormalities, there is no support for a rating in excess of 
the current, protected 10 percent rating.  

The lay testimony from the veteran, his spouse, friends and 
family does not provide an adequate description of his 
neurologic deficits.  Similarly, the records of the veteran's 
private physician, B. K., M.D., focus on diagnosis and 
treatment, without providing evidence for rating neurologic 
disabilities.  However, the reports of the veteran's private 
neurologist, L. R. G., M.D., do provide some relevant 
information.  

In July 2002, Dr. L. R. G. noted that the veteran's motor 
system responses were 4+/5 throughout.  There were no 
atrophies or fasciculations.  Neck flexors and extensors were 
within the normal range.  Deep tendon reflexes remained 
hyperreflexic.  These findings indicate that the neurologic 
deficits associated with the service-connected myelitis did 
not exceed the 10 percent disability rating.  Other deficits 
related to the non-service-connected myasthenia gravis and 
other disorders 
were noted.  

Subsequent reports showed that Dr. L. R. G., examined the 
veteran's neurologic status on several occasions, most 
recently, in September 2003.  Cranial nerve findings were 
normal.  Sensory system examination revealed a stocking-glove 
distribution of sensory loss in the lower extremities more 
than the upper extremities, but the doctor did not link this 
to the service-connected cervical spine injury.  Deep tendon 
reflexes were normal, at 2+ throughout.  Examination of the 
motor system disclosed a reduction of endurance, the veteran 
being very short of breath.  Again, this was not linked to 
the service-connected cervical spine disability.  The 
impression for that visit was obesity, fluid retention, 
restrictive lung disease, myasthenia gravis, and fracture of 
the right ankle status post instrumentation surgery.  The 
doctor did not address the diagnosis of the cervical spine.  

Dr. L. R. G. did address the veteran's myasthenia gravis and 
history of neck trauma in January 2005.  It was noted that 
the veteran was in the office for treatment of his myasthenia 
gravis and also had a history of neck trauma during service, 
which was being treated by VA.  Neurological findings for the 
cranial nerves showed them to be intact.  Examination of 
coordination and cerebellar responses showed mild endpoint 
searching, overall strength of 4/5, poor endurance and no 
overt atrophies.  The veteran walked with a cane and had a 
poor heel, toe, and tandem gait.  Sensory system examination 
revealed a stocking-glove distribution of sensory loss in the 
lower extremities more than the upper extremities.  The 
doctor did not link these lower extremity findings to the 
service-connected neck injury.  

As noted above, the new rating criteria provide a separate 
rating for limitation of motion.  The veteran and his wife 
have given sworn testimony under oath during the January 2006 
video conference hearing.  They have also provided written 
statements, as have friends and relatives.  We also have 
records from the veteran's private physicians.  These various 
items of evidence discuss the veteran's disability, but do 
not address the rating criteria based on limitation of 
motion.  The only evidence that provides a measurement of the 
veteran's cervical spine motion is found in the report of the 
February 2004 VA spine examination.  

On the February 2004 VA examination, the veteran complained 
of chronic cervical spine pain following a diving accident in 
service.  It was noted that he had fusion of the C4, C5 and 
C6 cervical vertebrae.  He complained of paracervical 
stiffness and weakness.  The pain was described as dull, 
being of mild to moderate intensity.  He treated his pain 
with rest.  During flare-ups, pain increased to 6-7/10.  He 
reported episodes of moderate to severe pain every day for 
one to two hours.  The additional impairment during flare-ups 
was estimated at 10 to 20 percent.  

On inspection, the cervical spine was within normal limits.  
Curvature and limbs were symmetrical.  Range of motion and 
strength were symmetrically equal.  Posture and gait were 
intact.  His head was straight.  He had symmetry and rhythmic 
spinal motion.  The spine was not painful on motion.  There 
was no objective evidence of painful motion, spasm, weakness 
or tenderness.  There was no postural abnormality, fixed 
deformity, muscular abnormality, or unfavorable ankylosis of 
the cervical spine.  The range of cervical spine motion was: 
forward flexion 0 to 40 degrees; extension 0 to 40 degrees; 
left lateral flexion 0 to 35 degrees; right lateral flexion 0 
to 40 degrees; left lateral rotation 0 to 65 degrees; and 
right lateral rotation 0 to 65 degrees.  

This range of motion with forward flexion to 40 degrees meets 
the criteria for a 10 percent rating but does not approximate 
the limitation to 30 degrees required for the next higher, 20 
percent rating.  Even subtracting 20 percent of the range of 
motion for flare-ups, the limitation of motion to 32 degrees 
falls within the parameters for a 10 percent rating and does 
not meet the criteria for a higher rating.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2005).  

Similarly, the combined limitation of cervical spine motion 
is 275 degrees, which falls well within the range for a 10 
percent rating, greater than 170 degrees but not greater than 
335 degrees.  Again, reducing the range of motion by 20 
percent in accordance with 38 C.F.R. §§ 4.40, 4.45, as 
discussed in DeLuca, 220 degrees falls within the range for 
which the rating code provides a 10 percent rating.  

Conclusion

The service-connected cervical spine disability provides a 
protected 10 percent evaluation for neurologic 
manifestations.  There is no competent evidence that the 
service-connected neck injury residuals result in 
manifestations which would support a rating in excess of 10 
percent for the objective neurologic abnormalities.  In this 
regard, the Board notes that the veteran's private physicians 
have noted minimal neurologic deficits but have not 
distinguished them between the service-connected disability 
and the veteran's several significant non-service-connected 
disorders, including myasthenia gravis.  The VA doctors have 
not identified any neurologic neck injury residuals which 
would warrant a higher rating.  Further, in a final decision, 
the RO has determined that most of the manifestations claimed 
by the veteran as neck injury residuals are not service-
connected.  [See April 2005 rating decision denying service 
connection for disorders including shoulder pain, lower back 
pain, right hand tremors, and decreased strength in hands, 
arms and legs, as well as the inability to lift the feet when 
walking.]  Thus, the Board concludes that while the veteran 
undoubtedly has many significant health problems, the 
service-connected neck injury residuals do not result in 
objective neurologic abnormalities which would warrant an 
evaluation in excess of 10 percent.  

However, the new rating criteria for spine disabilities allow 
VA to assign an additional rating based on limitation of 
motion.  In this case, the limitation of motion falls well 
within the criteria for a 10 percent rating, so another 10 
percent rating under diagnostic codes 5235 and 5241 can be 
granted in addition to the 10 percent rating under coder 
8010.  

In reaching this conclusion, the Board has considered both 
lay and medical evidence.  The Board finds that the medical 
reports provide a preponderance of evidence which establishes 
entitlement to an additional rating of 10 percent and no 
more, based on limitation of motion.  In reaching this 
conclusion, the Board has given the veteran the benefit of 
the doubt.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) has been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in December 2004), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Special Monthly Pension   

Criteria

Increased pension is payable to a veteran by virtue being 
housebound or by reason of the need for aid and attendance. 
See 38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351(a)(1) (2004).  A finding that the veteran is housebound 
requires that he be substantially confined to his dwelling 
and the immediate premises or, if institutionalized, to the 
ward or clinical area.  In such cases, the evidence must show 
that it is reasonably certain that the disability and 
resultant confinement will continue throughout his lifetime.  
See 38 U.S.C.A. §§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 
3.351(d) (2005).

The need for aid and attendance means being helpless or 
nearly so helpless as to require the aid and attendance of 
another person.  See 38 U.S.C.A. §§ 1502(b) (West 2002); 38 
C.F.R. § 3.351(b) (2005).  The veteran will be considered to 
be in such need if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).  

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a) (2005).

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person. The particular 
personal function, which the veteran is unable to perform, 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. See 38 C.F.R. 
§ 3.352(a) (2005).  

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  See Id.

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352(c) (2005).  

Factual Background and Analysis.

The evidence shows that while the veteran may find the 
assistance of his wife to be helpful, he does not actually 
need assistance with his daily needs, such as bathing, 
dressing or eating.  On the February 2004 VA examination, it 
was noted that the veteran was not hospitalized or 
permanently bedridden.  His corrected vision was 20/20 with 
glasses.  In the examiner's opinion, the veteran was 
considered to be capable of managing his benefits and to be 
able to protect himself from the hazards and dangers of his 
daily environment.  The veteran stated that he walked very 
slowly due to his weight of 306 pounds.  He reported that if 
he moved too fast or stood up suddenly, he became dizzy.  The 
veteran reported that he went out every day to bet on horse 
racing, at a casino.  He was 100 percent mobile, capable of 
performing his activities of daily living, and still driving.  
He was able to drive if he wanted to.  Physical examination 
showed him to be alert as to time, place and person.  His 
cognitive functions were intact.  His build was extra large 
and his posture was good.  His state of nutrition was 
excellent.  He had a liner gait with good propulsion and 
balance.  The upper extremities had no functional 
restrictions with reference to strength and coordination and 
ability to feed himself, fastening, clothing, bathing, 
shaving or toileting.  His lower extremities had no 
functional restriction with reference to the extent of 
limitation of motion, muscle atrophy, contractures, weakness, 
lack of coordination, or other interference.  There were no 
deficits of weight bearing, balance, or propulsion.  His 
spine did not have any limitation of motion or deformity.  
The examiner expressed the opinion that the veteran was able 
to walk without the assistance of another person.  He stated 
that he could walk 100 yards and then he needed to rest.  He 
used a cane and recently received a mechanical wheelchair.  
The examiner commented that the veteran was able to leave his 
home every day to go out and eat.  

There is nothing in the records and reports of the veteran's 
private physicians which would indicate that he is restricted 
to his home or needs the regular aid and attendance of 
another person.  

The veteran and his wife have made written statements, as 
have his friends and family.  He and his wife provided sworn 
testimony during the January 2006 video conference hearing.  
They reported that the veteran's wife had quit work to take 
care of him.  They reported that he was only able to walk a 
few steps and that his gait was unsteady resulting in 
frequent falls.  They reported that his wife was in physical 
therapy because of the strain of helping him.  

The Board notes that the veteran does suffer from several 
conditions.  Although the record demonstrates that he needs 
medical care for these conditions, the competent medical 
evidence establishes that he does not meet the criteria set 
forth for those needing aid and attendance or being 
housebound.  In arriving at this decision, the Board is not 
unsympathetic to the veteran's plight.  Nevertheless, the 
medical evidence is more probative than the lay statements of 
the veteran and other witnesses and establishes, by a 
preponderance of the evidence, that he is not housebound or 
in need of the regular aid and attendance of another person.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to a special monthly pension 
must be denied. See 38 U.S.C.A §5107 (West 2002); see 
Gilbert; Ortiz.  


ORDER

A disability rating of 10 percent for limitation of cervical 
spine motion associated with myelitis of the cervical spine, 
with arthrodesis of vertebrae C4, C5 and C6, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  

A disability rating in excess of 10 percent for the objective 
neurologic abnormalities associated with myelitis of the 
cervical spine, with arthrodesis of vertebrae C4, C5 and C6, 
is denied.  

Special monthly pension, based on the need for the regular 
aid and attendance of another or for being housebound, is 
denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


